Mr. Justice Stebkett
delivered the opinion of the court, February 1st, 1886.
While it is undoubtedly true that a plaintiff in ejectment must recover on th,e strength of his own title and not on the weakness of his adversary’s, it is not always necessary for him to commence by proving title out of the Commonwealth, and then to trace each successive transfer down to himself. If, for example, both parties claim under the same person, there is an implied admission of title in him. In like manner, the fact that defendant acquired his possession as tenant of plaintiff warrants a presumption of title in the latter. Again, if *181plaintiff claims by descent, it is sufficient for him, in the first instance, to prove his heirship, and that the ancestor from whom he derives title was the person last seised of the premises in controversy. If he claims as devisee, he must, in like manner, prove the will and seisin of his devisor. The seisin' of the ancestor or devisor may be proved by showing he was in actual possession of the premises at the time of his death, or in receipt of rent from the terre tenant; because possession is presumptive evidence of seisin in fee until the contrary is shown: Adam’s Ejectment, 324-28. As early as Shrider v. Morgan, 1 Dal., 68, it was said the plaintiff, in the first instance, is not “obliged to show his title further back than from the person who last died seised, first showing title out of the proprietaries or the Commonwealth.” In some cases, the fact that the Commonwealth has parted with her title is so notorious as to render strict compliance with the latter requirement unnecessary. In such cases it may be safely assumed, as was done in this case, that the title is out of the Commonwealth. With this qualification, the rule of evidence above quoted has always been followed- As against a defendant who is a stranger to the ancestor or devisor from whom plaintiff derives title, the latter is, primd facie, entitled to recover on showing that his ancestor or devisor died in possession of the premises: Mobley v. Bruner, 59 Pa. St., 481.
Plaintiffs in this ease are the devisees of Grace Bland, first wife of Aneurin Bland. The testimony shows she purchased the property in August, 1865, and about a week after paying the purchase money and receiving the deeds, which were duly recorded, she went into possession with her husband, and remained there until her death in 1872. By will, duly probated, she devised the premises to her husband for life, and the remainder in fee to plaintiffs. After her death, Aneurin Bland, the husband, married one of the defendants, Jennie Bland, and they continued in possession until his death in 1878. His widow remaining in possession, afterwards married Willis O. Smith, another of the defendants, and they are still in possession. The remaining defendant went into possession of part of the property under the widow, Jennie Bland, as her tenant.
Having given in evidence the will of their devisor, Grace Bland, the deeds from Ford and wife and Vodges and wife, conveying the premises to her in fee, with testimony tending to prove that she purchased and paid for the property, went into possession in pursuance thereof, and there remained until her death; and also testimony tending to prove that Ford, the grantor in one of the deeds referred to, was in possession of the premises when he conveyed to Grace Bland, the plain*182tiffs claimed they were' entitled to recover, and requested the court to so charge; but the learned judge declined to do so, and, on the contrary, instructed the jury that if Ford was not in possession when he conveyed to Mrs. Bland,- they should find for defendants. The case was thus made to turn on the fact of Ford’s possession. The defendants had assailed the credibility of the only witness who testified to that fact, by showing that,- on the subject of Ford’s possession, he had previously testified differently. The jury evidently refused to credit his testimony on the only question of fact submitted to them, and accordingly rendered a verdict in favor of defendants.
The contention of plaintiffs now is that possession by Ford, or either of the grantors of Grace Bland, was an immaterial fact; that, even without proof of such possession, they had made out a prima facia case, and were entitled to recover. In this we think they were right. The testimony as to Grace Bland’s purchase, payment of purchase money, possession in pursuance thereof from that time until her death in 1872, was not seriously controverted ; at least it was quite sufficient to have warranted the jury in finding these facts. If so, the plaintiffs, as her devisees, had made out a case which, prima facie, entitled them to a verdict. This is not a contest between plaintiffs and creditors of their devisor’s husband, nor is there any evidence ten'ding to show that she'was á mere trustee for him. If it were even shown that he paid for the property, the presumption would be that it was intended as a gift to her. In a suit, not between a wife and her husband’s creditors, a former purchase of the husband’s estate at sheriff’s sale in the name of the wife, without more, raises the presumption of a gift and not a trust: Bowser v. Bowser, 2 W. N. C., 624. In that case a wife, who was without separate property, obtained a sheriff’s deed for her husband’s estate. In ejectment, brought by her heirs at law against' the second wife of her then deceased husband, it was held that by her purchase at sheriff’s sale the first wife did not become a trustee for her husband.
The conveyances from Ford and others being to Mrs. Bland in her own right, the presumption is that the joint possession of herself and husband was in subordination to her recorded title: Clark v. Trindle, 52 Pa. St., 495; and, for same reason, the presumption is that his continuance in possession after her decease was as devisee of the life estate under her will. Upon his death, therefore, the plaintiffs, as her devisees in remainder, were entitled to the possession, as against his widow or any other stranger to the title.
It is said the jury discredited the testimony of the only *183witness by whom the payment of purchase money and possession in pursuance of the conveyance was proved. His testimony on that subject was not assailed, nor was it submitted to the jury. As we have seen, the only question of fact submitted to them was the alleged possession of Ford. As the-case stood, that fact was not essential to the right of plaintiffs to recover, and hence there was error in submitting the case on that question.
Judgment reversed, and a venire facias de novo awarded.